The decree in this matter was rendered on December 13th, 1944, and notice thereof was served on counsel for plaintiff by registered mail on December 15th, 1944, and the application for a rehearing was not filed in this Court until January 4th, 1945.
[1] By the provisions of Act No. 16 of 1910, judgments rendered by this Court become final and executory on the fifteenth calendar day after rendition. See also Section 24, Article 7 of the Constitution of 1921, and Thompson v. Leach 
McClain et al., 11 So. 2d 925.
[2] It is obvious that the application was not filed within the time required by law, and for that reason the application can not be entertained for having been filed too late.